Citation Nr: 1704886	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an effective date earlier than April 10, 2007, for the grant of entitlement to service connection for hypertension, to include whether there was clear and unmistakable error (CUE) in an April 1967 rating decision that denied entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and R. E.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to October 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a November 2012 rating decision by the VA Appeals Management Center in Washington, DC.

In March 2012, the Veteran and one witness testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board denied the Veteran's claim for entitlement to service connection for residuals of a head injury in February 2013.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated the Board's February 2013 decision and remanded the matter for further development.  Thereafter, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in October 2014 and June 2015 for further development.  In January 2016, the Board again denied the Veteran's claim for entitlement to service connection for residuals of a head injury.  The Veteran appealed that denial to the Court and, in November 2016, the Court issued an Order granting a Joint Motion for Remand (JMR) to vacate the Board's January 2016 decision and remand the matter to the Board for actions consistent with the JMR.

Following the most recent adjudication of the issues on appeal, the Veteran submitted additional evidence.  The Veteran has waived initial consideration of that evidence by the AOJ.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2016.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Residuals of Head Injury

The parties to the November 2016 JMR agreed that the Board erred in not ensuring that an October 2015 VA opinion satisfied the Board's previous remand order.  Specifically, the parties noted that a March 2015 VA mental disorders examiner provided a positive nexus opinion relating the Veteran's anxiety disorder and insomnia disorder to his active service.  However, a March 2015 VA traumatic brain injury examiner found that the Veteran's complaints of anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotions were not related to his 1952 in-service head injury.  In its June 2015 remand, the Board found that the March 2015 VA mental disorders opinion was inadequate because it was not supported by appropriate rationale, and concluded that the claim should therefore be remanded for a new VA opinion to clarify the March 2015 VA mental disorders examiner's statements.  Accordingly, the Board directed the AOJ to schedule the Veteran for a VA examination to assess the etiology of any psychiatric residuals of the head injury shown in the Veteran's service treatment records.  The Board specified that the examiner on remand "should discuss . . . the March 2015 VA psychiatric examination and traumatic brain injury examination".  On remand, a VA examiner rendered a negative mental disorders and traumatic brain injury opinion in October 2015.  However, the October 2015 VA examiner did not discuss the March 2015 VA mental disorders examination or the March 2015 VA traumatic brain injury examination, and did not clarify the opinion of the March 2015 mental disorders examiner, as directed in the June 2015 Board remand.  As such, the October 2015 VA examination did not substantially complete the June 2015 Board remand directives.  As concluded by the parties to the November 2016 JMR, the matter must therefore again be remanded so that the Veteran may be provided an adequate VA examination that completes the June 2015 Board remand directives.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The parties to the November 2016 JMR also agreed that on remand, as part of VA's duty to assist, the AOJ must attempt to obtain the "personal statement" of the Veteran mentioned and reviewed by the October 2015 VA examiner.  Furthermore, the AOJ must request that the Veteran identify all private medical providers from whom he has received treatment related to his claim and complete and return a VA Form 21-4142, Authorization and Consent to Release Information for each provider so identified.  38 U.S.C.A § 5103A(b); 38 C.F.R. § 3.159(c) and (e) (2016).  For any authorizations received, the AOJ must attempt to obtain the records in accordance with 38 U.S.C.A § 5103A(b) and (c) and 38 C.F.R. § 3.159(c).

Earlier Effective Date for Grant of Service Connection for Hypertension

The November 2012 rating decision granted the Veteran entitlement to service connection for hypertension with a rating of 10 percent, effective April 10, 2007.  In January 2013, the Veteran submitted a timely notice of disagreement as to the effective date assigned for the grant of service connection for hypertension.  See VA Form 21-4138, Statement in Support of Claim, received in January 2013.  In the notice of disagreement, the Veteran contends, among other things, that there was CUE in an April 1967 rating decision that denied his claim for entitlement to service connection for hypertension.  The Veteran repeated the same contentions in correspondence received in December 2016.  See VA Form 9, received in December 2016.  The Veteran has not been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make efforts to obtain and associate with the record the "personal statement" of the Veteran mentioned and reviewed by the October 2015 VA examiner.  Any such efforts must be documented in the record.  The Veteran must be notified of any inability to obtain the personal statement, and is encouraged to submit the statement directly to VA if in his possession.

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release all treatment from private health care providers.  All attempts to obtain any record so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Provide the Veteran a statement of the case with respect to the issue of entitlement to an effective date earlier than April 10, 2007, for the grant of entitlement to service connection for hypertension, to include whether there was clear and unmistakable error in an April 1967 rating decision that denied entitlement to service connection for hypertension.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the November 2012 rating decision as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate action must be completed.

4.  Schedule the Veteran for a VA examination to assess the etiology of any psychiatric residuals of a head injury.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints of anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotions are residuals of his 1952 in-service head injury.  The examiner should discuss the service treatment records demonstrating the occurrence of a head injury, the service treatment records demonstrating psychiatric symptoms prior to leaving service, and the post-service treatment records.

In providing the opinion requested above, the examiner must specifically discuss the March 2015 VA mental disorders examination and the March 2015 VA traumatic brain injury examination, and must clarify whether the positive nexus opinion of the March 2015 VA mental disorders examiner is appropriate in view of the evidence of record.

The examiner must provide a well-reasoned rationale for any opinion given.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




